DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       RACHEL A. CHALMERS,
                            Appellant,

                                    v.

                       JOSEPH A. CHALMERS,
                             Appellee.

                              No. 4D21-1655

                              [May 19, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;   Michael    A.   Heisey,   Judge;   L.T.    Case    No.
562015DR002540.

  Leslie A. Ferderigos, Winter Park, for appellant.

  Karen L. Johnson of Karen L. Johnson, P.A., Stuart, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.